   Case: 1:16-cr-00181 Document #: 131 Filed: 11/05/18 Page 1 of 2 PageID #:1123


                                                                      FITED
                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS                     Nov 0 5 2018
                            EASTERN DIVISION
                                                                   JUDGE SARA L. ELLIS
                                                                   U.S. DISTRICT COUHT
 UNITED STATES OF AMERICA
                                               No. 16 CR l-81
                                               Judge Sara L. Ellis

                                               Violation: Title I-8, United States
                                               Code, Section 23398

                                               Revised Superseding_
 AWS MOIIAMMED YOUNIS AL-JAYAB                 lnformation



      The UNITED STATES ATTORNEY charges:

      At times material to this information:

      1.    On or about February 20,2003, the United States Secretary of Treasury

designated Ansar Al-Islam as a Specially Designated Global Terrorist under section

1(b) of Executive Order L3224. On or about March 22, 2004, the United States

Secretary of State designated Ansar Al-Islam as a foreign terrorist organization

under Section 219 of the Immigration and Nationality Act.
  Case: 1:16-cr-00181 Document #: 131 Filed: 11/05/18 Page 2 of 2 PageID #:1123




      2.     Beginning no later than in or about October 20L2, and continuing until

on or about January 23,20L4, at Chicago, in the Northern District of Illinois, Eastern

Division, and elsewhere,


                     AWS MOHAMMED YOUNIS AL-JAYAB,

defendant herein, knowingly provided material support and resources, namely

personnel, to a foreign terrorist organization, namely Ansar Al-Islam, knowing that

the organization was a designated foreign terrorist organization;

      In violation of Title 18, United States Code, Section 2BB9B.




                                         2
